DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hosomi et al. (WO 2013168634 use US20150111005 as equivalent), and further in view of Tanaka et al. (US 20080226928) and Vanderbilt et al. (US20100168851).  
As to claim 1.  Hosomi et al. disclose an anti-fogging and anti-fouling laminate (see e.g. Hosomi et al. disclose laminate comprising cover film 1101 and concavo-convex structure 1102 with protrusions 1102 in Fig 38, wherein the concavo-convex structure 1102 can be imparted with antifouling property, fingerprint adhesion prevention, water and oil repellency and other properties Par. 462, 512. 
Hosomi et al. disclose among the materials for constituting the concavo-convex structure 1102, a curable resin composition that is a mixture of non-fluorine-containing (meth)acrylate, fluorine-containing (meth)acrylate, and a photopolymerization initiator is preferably used as a photopolymerizable radical-polymerization-type resin.  Through use of this curable resin composition, when the composition is cured in a state in which the composition is in contact with a hydrophobic interface or the like having low surface free Energy in Par. 496. 
Regarding the anti-fogging property:
Hosomi et al. disclose the fluorine-containing (meth)acrylate may also be used jointly with a surface improving agent for imparting fingerprint adhesion prevention, antifouling, water and oil repellency, and other properties Par. 512. The fluorine-containing resin is not particularly limited insofar as the fluorine-containing resin contains elemental fluorine and the water contact angle thereof is greater than 90 degrees in Par. 462. Thus the water droplet will not be absorbed to the surface thus the anti-fogging. Water repellant in Par. 512 also corresponds to anti-fogging.  
The instant application further discloses when the average surface area ratio is large, moisture microparticles from, for example, exhalation are more easily incorporated into the anti-fogging and anti-fouling layer, which leads to improved anti-fogging property. This effect can widen options of the material for the anti-fogging and anti-fouling layer and achieve excellent anti-fogging property while increasing hardness of the anti-fogging and anti-fouling layer. in Par. 116 of instant application. By comparison, as will also further be discussed later in claim 1, Hosomi et al. also disclose an average surface ratio can be bigger than 1.1, thus it is expected that the concavo-convex structure in Hosomi et al. also is anti-fogging as the result of the overlapping big surface area ratio as the instant application.
Regarding the antifouling property:
Hosomi et al. discloses curable resin composition for the concavo-convex structure 1102 preferably comprise fluorine containing resin or polydimethylsiloxane (PDMS) resin containing silicon in Par. 462. Hosomi et al. additionally discloses the resin composition can also comprise fluorine-containing additive in Par. 462. Hosomi et al. further discloses the fluorine containing curable resin can comprise polyoxyalkyl and polyoxyalkylene in Par. 498-500, 502. 
By comparison, the instant application also discloses the antifouling layer composition comprise curable resin composition including fluorine or silicon in Par. 19, and polyoxyalky and polyoxyalkylene in Par. 20. 
Thus Hosomi disclose a same resin composition that impart antifogging and antifouling property as the instant application, thus it is expected that the resin composition in Hosomi et al. is also antifogging and antifouling), 

Comprising:
a substrate made of a resin (see e.g. cover film 1101 in Fig 38 corresponds to the substrate. The cover film or support base 1101 is made of flexible materials such as various resin disclosed in Par. 463); and
an anti-fogging and anti-fouling layer on the substrate made of a resin(see e.g. Fig 38, the concavo-convex structure 1102 corresponds to anti-fogging and anti-fouling layer and is on the 1101 substrate base, and convaco-convex layer can be imparted with antifouling property in Par. 462, Par. 512. Hosomi et al. disclose the material of the concavo-convex structure is preferably comprised of a photocurable resin, a photo polymerization initiator, and any fluorine-based additive.  The fluorine-based additive is not particularly limited, and surface improving agents and the like for imparting fingerprint adhesion prevention, antifouling, leveling properties, water and oil repellency, and other properties may be used, but the molecule of the fluorine-containing additive is preferably provided with a photopolymerizable group in Par. 462. Such as fluorine containing urethane methacrylate in Par. 466), 
wherein the anti-fogging and anti-fouling layer comprises micro convex portions or micro concave portions in a surface thereof(see e.g. concavo-convex structure 1102 in Par. 462 & Fig 38 corresponds to the claimed anti-fogging and anti-fouling layer, wherein the concavo-convex structure is made of fluorine containing resin or a resin comprising polydimethylsiloxane (PDMS) such as silicon in Par. 462. The pitch of the concavo-convex structure is from 50 nm to 1000 nm and the height is from 50 nm to 1000 nm, and which has significant periodic properties on the micro scale in Par. 455). 
wherein the anti-fogging and anti-fouling layer comprises a hydrophilic molecular structure(see e.g. Non-fluorine-containing (meth)acrylate: Hosomi et al discloses the polymerizable monomer for the curable resin composition that constituting the convaco-convex structure can be polyethylene glycol di(meth)acrylate and methoxy polyethylene glycol(meth)acrylate in Par. 496 & 498 & 500. Hosomi et al. additionally disclose the curable polymer composition can also comprise polyoxyalkylene chain in Par 502. 
By comparison, the instant application discloses the hydrophilic molecular can include a polyoxyalkyl group and a polyoxyalkylene group in Par. 89. The instant application discloses the compound that has hydrophilicity and water-absorbable property can be polyoxyalkyl-containing (meth)acrylates in Par. 140. The examples of polyoxyalkyl containing methacrylate including polyethylene glycol (meth)acrylate is preferable and methoxy polyethylene glycol (meth)acrylate is more preferable in Par. 144 of instant application. 
Hosomi et al. uses exactly the same resin composition compound as the antifouling layer in the instant application, thus it is expected that the same resin composition compound in Hosomi will also be hydrophilic. Thus the hydrophilic claim limitation is met), and 
wherein a pure water contact angle of the surface of the anti-fogging and anti-fouling layer is 90.degree. or more(see e.g. The concavo-convex structure is more preferably comprised of fluorine containing resin, and The fluorine-containing resin is not particularly limited insofar as the fluorine-containing resin contains elemental fluorine and the water contact angle thereof is greater than 90 degrees in Par. 462.
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01.)
wherein an average surface area ratio of the anti-fogging and anti-fouling layer is 1.1 or more (see e.g. the instant application refers the surface area ratio of the micro convex portions = the surface area of an object in a predetermined region relative or divided to the area of the predetermined region (surface area/area) in Par. 116. The instant application disclose the micro convex portions herein refer to those formed on the surface of the anti-fogging and anti-fouling layer and arranged at an average interval (distance) of 1,000 nm or less in Par. 92-93. The average height of the convex portions and depth of the concave portions, which is not particularly limited and can be appropriately selected depending upon the purpose, is preferably 1 nm to 1,000 nm, more preferably 5 nm to 500 nm, further preferably 10 nm to 300 nm, and particularly preferably 50 nm to 300 nm in Par. 99-100.
By comparison, Hosomi et al. also discloses the distance between protrusions 1102a is preferably equal to or more than 50 nm but equal to or less than 5000 nm, and the height of the protrusions 1102a is preferably equal to or more than 10 nm but equal to or less than 2000 nm in par. 452. The adjoining distance between protrusions 1102a (the interval between tops of protrusions 1102a) is preferably small, and the height of the protrusions 1102a (the height from the bottom of a recess 1102b to the top of a protrusion 1102a) is preferably large.  The "protrusions 1102a" herein are regions that are higher than the average height of the concavo-convex structure 1102, and the "recesses 1102b" are regions that are lower than the average height of the concavo-convex structure 1102 in Par. 452. 
Inclusion, Hosomi et al. disclose a same protrusion or convex-concave surface profile with overlapping dimensions. Thus it is expected that the calculated surface area ratio would also be overlapping. 
Furthermore, Fig 1-6, 33-34, 37-38, 40 in Hosomi et al. all discloses the height of the convex is a couple times more than both the base width of the convex and the gap between the convex, thus the surface area increase because of the convex structure is way more than 10%. Thus the surface area/area will be more than 1.1 as the result. Thus claim limitation is met.)
wherein the anti-fogging and anti-fouling layer comprises a cured product of an active energy ray curable resin composition (see e.g. Hosomi et al. discloses the concavo-convex structure 1102 is preferably comprised of a photocurable resin, a photopolymerization initiator, and a fluorine-based additive in Par. 462. Hosomi et al. further discloses formation of the concavo-convex structure 1102 uses energy ray irradiation or photoirradiation step including X-rays, UV rays, IR rays, and the like in Par. 111, Par. 429.
By comparison, in the instant application, the active energy ray curable resin composition is cured by irradiation of an active energy ray.  Examples of the active energy ray, which is not particularly limited and can be appropriately selected depending upon the purpose, include an electron beam, a UV ray, an infrared ray, a laser beam, a visible ray, ionizing radiation (X ray, an a ray, a .beta.  ray, a .gamma.  ray, etc.), a microwave and a high-frequency wave in Par. 165 of instant application.). 
wherein the active energy ray curable resin composition comprises a hydrophilic monomer comprising at least one of a polvoxvalkyl group and a polyoxyalkylene group (see discussion below),
Wherein the hydrophilic molecular structure derives from the hydrophilic monomer (see e.g. Non-fluorine-containing (meth)acrylate. Hosomi et al. discloses the polymerizable monomer for the curable resin composition that constituting the convaco-convex structure comprise methacrylate monomer such as polyethylene glycol di(meth)acrylate, polyethylene glycol-polypropylene glycol(meth)acrylate, polypropylene glycol(meth)acrylate, and methoxy polyethylene glycol(meth)acrylate in Par. 500.  By comparison, the instant application also discloses examples of polyoxyalkyl-containing (meth)acrylate include polyethylene glycol (meth)acrylate and polypropylene glycol (meth)acrylate in Par. 143 and preferably methoxy polyethylene glycol (meth)acrylate in Par. 144. Thus Hosomi et al. also disclose the curable resin can comprise a polyoxyalkyl group
Hosomi et al. further disclose among the materials for constituting the concavo-convex structure 1102, a curable resin composition that is a mixture of non-fluorine-containing (meth)acrylate, fluorine-containing (meth)acrylate, and a photopolymerization initiator is preferably used as a photopolymerizable radical-polymerization-type resin in Par. 496. The fluorine-containing (meth)acrylate preferably has a polyfluoroalkylene chain and/or a perfluoro(polyoxyalkylene) chain and a polymerizable group, and a straight-chain perfluoroalkylene group or a perfluorooxyalkylene group which has a trifluoromethyl group in a side chain thereof and in which an etheric oxygen atom is inserted between a carbon atom and a carbon atom is more preferred in Par. 502. Thus Hosomi et al. also discloses the resin can comprise a polyoxyalkylene group.). 
and a hydrophobic monomer (see e.g. fluorine-containing (meth)acrylate. Hosomi et al. discloses the concavo-convex structure is made of fluorine containing resin or a non-fluorine-containing (meth)acrylate comprising polydimethylsiloxane (PDMS) such as silicon in Par. 462, 496. Hosomi et al. discloses The fluorine-containing (meth)acrylate preferably has a polyfluoroalkylene chain and/or a perfluoro(polyoxyalkylene) chain and a polymerizable group, and a straight-chain perfluoroalkylene group or a perfluorooxyalkylene group in Par. 502. 
By comparison, the instant application also discloses examples of the hydrophobic monomer include fluorine-containing (meth)acrylates and silicone (meth)acrylates.  Specific examples thereof include (meth)acrylates containing a fluoroalkyl group, (meth)acrylates containing a fluoroalkyl ether group, and (meth)acrylates containing a dimethylsiloxane group in Par. 133. In the present invention, the (meth)acrylate refers to an acrylate or a methacrylate in par. 135.)
Hosomi et al. additionally disclose the solvent content should at least be an amount that disperses in the curable resin composition, and preferably ranges from exceeded zero parts by weight to 50 parts by weight with respect to 100 parts by weight of the curable composition.  In order to remove as much of the residual solvent as possible after drying, the solvent content preferably ranges from exceeded zero parts by weight to 10 parts by weight in Par. 514-515. Since the photo initiator only occupies small percentage within the resin composition as discussed in Par. 539-540. The majority of the curable resin composition are the hydrophilic monomer, hydrophobic monomer, and the solvent. Thus the total weight percent of hydrophobic monomer and hydrophilic monomer with curable resin composition can be anywhere about 50% to 90%. 
Hosomi et al. additionally disclose among the materials for constituting the concavo-convex structure 1102, a curable resin composition that is a mixture of non-fluorine-containing (meth)acrylate, fluorine-containing (meth)acrylate, and a photopolymerization initiator is preferably used as a photopolymerizable radical-polymerization-type resin.  Through use of this curable resin composition, when the composition is cured in a state in which the composition is in contact with a hydrophobic interface or the like having low surface free energy, the elemental fluorine concentration (Es) in the surface part of the concavo-convex structure 1102 can be made greater than the average elemental fluorine concentration (Eb) in the resin constituting the concavo-convex structure 1102, and the average elemental fluorine concentration (Eb) in the resin can also be adjusted to a smaller value in Par. 496. Accordingly the fluorine-containing (meth)acrylate monomer will also be adjusted to a smaller content value depending on the application of the curable resin. 
Hosomi et al. does not discloses wherein a content of the hydrophilic monomer in the active energy ray curable resin composition is 15% by mass to 99.9% by mass, wherein a content of the hydrophobic monomer in the active energy ray curable resin composition is 0.1% by mass to 5.0% by mass.
Tanaka et al. (US20080226928) discloses hydrophilic member such as optical lenses have excellent antifogging and anti-fouling property and good anti-abrasion properties and scratch resistance (see e.g. Par. 1, 11). Tanaka et al. discloses hydrophilic monomer is preferably contained in an amount in the range of from 5 to 95% by mass (see e.g. Par. 56) in order to achieve desired curing properties and hydrophilicity (see e.g. Par. 56), wherein the hydrophilic polymer preferably comprise poly(oxyalkylenes) (see e.g. Par. 37) with methacrylate monomer (see e.g. Par. 44). Tanaka et al. discloses by copolymerizing hydrophilic monomer A with other monomers such as methacrylate, various physical properties such as hydrophilicity, hydrophobicity can be improved in par. 44. Tanaka et al. discloses in order that the function as the hydrophilic layer may be sufficient and that advantages to be brought by adding the specified hydrophilic polymer (A) may be sufficiently obtained, it is preferable that the proportion is not excessively high.  
Tanaka et al. also discloses a total proportion of other monomer in the specified hydrophilic polymer (A) is preferably not more than 80% by mass (% by weight), and more preferably not more than 50% by mass in Par. 51.
Both Hosomi and Tanaka are analogous in the field of antifogging and antifouling surface that is made of resin comprising hydrophilic monomer (such as polyoxyalkylene) and hydrophobicity, it would have been obvious for a person with ordinary skills in the art to modify the mass percentage of the hydrophilic monomer of polyethylene glycol (meth)acrylate, polypropylene glycol (meth)acrylate, or polyoxyalkylene of the anti-fogging and anti-fouling concave-convex surface to have hydrophilic monomer content to be 5 to 95% by mass within the resin composition as taught by Tanaka et al. in order to achieve desired curing properties and hydrophilicity and ultimately achieve desired antifogging and anti-fouling property and good anti-abrasion properties and scratch resistance as suggested by Tanaka et al. 5 to 95% overlaps with the claimed 15% to 99.9% by mass, thus claim limitation “wherein a content of the hydrophilic monomer in the active energy ray curable resin composition is 15% by mass to 99.9% by mass” is met. 
It would also have been obvious for a person with ordinary skills in the art to also modify the hydrophobic monomer content, such as fluorine containing resin or polydimethlsiloxane (PDMS) resin containing silicon, within the antifogging and antifouling convex concave of Hosomi et al. to not more than 50% by mass as taught by Tanaka et al. or even smaller as fluorine-containing (meth)acrylate monomer will also be adjusted to a smaller content value depending on the application of the curable resin as suggested by Hosomi et al. and in order to keep the surface still hydrophilic and antifogging and anti-fouling property and good anti-abrasion properties and scratch resistance as suggested by Tanaka et al. 
Since Hosomi et al. in view of Tanaka et al. does not explicitly discloses wherein a content of the hydrophobic monomer in the active energy ray curable resin composition is 0.1% by mass to 5.0% by mass, Vanderbilt et al. is also introduced that the content of hydrophobic monomer is desired to be as smaller as barely above 0% for a surface that is made of copolymer comprising both hydrophobic segment and hydrophilic segment. 
Vanderbilt et al. discloses biomedical device such as lenses comprise both hydrophobic segment and hydrophilic segment in Par. 18. 
Vanderbilt et al. discloses hydrophilic monomer can be hydroxyalkyl(meth) acrylates in Par. 77. The copolymer can comprise hydrophilic monomer from about 1 to about 100 mole percent in Par. 79. Vanderbilt et al. discloses hydrophobic segment can be silicon monomer of methacrylated polydimethylsiloxanes or fluoro/fluorine containing monomer in Par. 19, such as perfluoroalkyl(meth)acrylates in Par. 22 and fluorinated alkyl methacrylates Par. 78. The hydrophobic hydrophilic copolymers desired to have hydrophobic monomeric units in amounts up to 35 mole percent, preferably 0 to 20 mole percent, most preferably 0 to 10 mole percent in Par. 78.
Hosomi et al. in view of Tanaka et al. and Vanderbilt et al. are analogous in the field of copolymer comprising hydrophobic monomer and hydrophilic monomer, wherein the hydrophobic segment can be silicon monomer of methacrylated polydimethylsiloxanes or fluoro/fluorine containing monomer , such as perfluoroalkyl(meth)acrylates and fluorinated alkyl methacrylates, it would have been obvious for a person with ordinary skills in the art to further modify the hydrophobic monomer content to be as small as possible such as 0 to 10 mole percent as taught by Vanderbilt et al. in order to balance the hydrophobicity and hydrophilicity properties of the antifogging and antifouling surface while extremely low hydrophobicity is desired in the application and maximum hydrophilicity can be achieved in order to enable the antifogging antifouling surface with desired or maximum antifogging and anti-fouling property and good anti-abrasion properties and scratch resistance as suggested by Tanaka et al.
As to claim 5.  Hosomi et al. in view of Tanaka et al. and Vanderbilt et al. disclose the anti-fogging and anti-fouling laminate according to claim 1, Wherein the hydrophobic monomer is an organic compound comprising at least one of fluorine and silicon (see e.g. Hosomi et al. discloses wherein the concavo-convex structure is made of fluorine containing resin or a resin comprising polydimethylsiloxane (PDMS) such as silicon in Par. 462.) 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hosomi et al. (WO 2013168634 use US20150111005 as equivalent), Tanaka et al. (US 20080226928) and Vanderbilt et al. (US20100168851), and further in view of Iwata et al. (US20140205801). 
As to claim 2.  Hosomi et al. disclose the anti-fogging and anti-fouling laminate according to claim 1, wherein an elongation percentage of the anti-fogging and anti-fouling laminate is 10% or more (see e.g. the elongation and hardness (claimed in claim 3) are both properties of the materials which depends on the material composition. As discussed in claim 1, the monomer/polymer used for anti-fogging and anti-fouling layer in Hosomi in view of Tanaka is exactly the same as the antifogging and anti-fouling materials in the instant application. Hosomi et al. also discloses using the same functional group which are used for controlling elongation percentage and hardness in the instant application, it is expected that the elongation and hardness of the same fluorine-containing methacrylate that is used in Hosomi and the same fluorine-containing methacrylate that is used in the instant application would be overlapping. 
In more details:
Hosomi et al. discloses fluorine-containing (meth)acrylate is desired to have functional groups such as a urethane group or isocyanuric acid derivative in Par. 507 in order to achieve excellent bonding properties with transparent (lenses) substrate or enhancing the transfer accuracy in Par. 540. The added component coating concentration comprising functional groups including urethane group, or isocyanuric acid derivative on the concavo-convex structure is preferably 20 parts or less by weigh from the perspective of compatibility in Par. 540. 
By comparison, the instant application discloses the component that is used for controlling elongation percentage and hardness are the (components of the) anti-fogging and anti-fouling layer in Par. 157-158, more specifically are the functional groups including urethane (meth)acrylate in Par. 159  or an isocyanuric acid group-containing (meth)acrylate  in Par. 161.  
The instant application further discloses the content of the urethane (meth)acrylate in the active energy ray curable resin composition, which is not particularly limited and can be appropriately selected depending upon the purpose, is preferably 10% by mass to 45% by mass, more preferably 15% by mass to 40% by mass, and particularly preferably 20% by mass to 35% by mass in Par. 160. The instant application disclose the content of the isocyanuric acid group-containing (meth)acrylate in the active energy ray curable resin composition, which is not particularly limited and can be appropriately selected depending upon the purpose, is preferably 10% by mass to 45% by mass, more preferably 15% by mass to 40% by mass, and particularly preferably 20% by mass to 35% by mass in Par. 162.)
However since Hosomi does not explicitly disclose the elongation value,  additionally reference Iwata et al. is still cited to explicitly teach the desired elongation value of hydrophilic laminate of a antifogging antifouling convex concave surface(see e.g. Par. 18, 19, 21, 160)
Iwata et al. discloses the elongation percentage of the hydrophilic laminate of the antifogging convex concave surface, which is not particularly limited and can be appropriately selected depending upon the purpose, is preferably 10% or more, more preferably 10% to 200% and particularly preferably 40% to 150%.  If the elongation percentage is less than 10%, it is sometimes difficult to perform molding processing.  It is advantageous that the elongation percentage falls within the particularly preferable range since molding processability is excellent (see e.g. Par. 174).
Both Hosomi et al. in view of Tanaka et al. and Vanderbilt et al., and Iwata et al. are analogous in the field of molded antifogging antifouling concave convex hydrophilic laminate, it would have been obvious for a person with ordinary skills in the art modify the hydrophilic laminate such that the laminate has elongation of 10% or more, more preferably 10% to 200% and particularly preferably 40% to 150% as taught by Vanderbilt et al. since it is advantageous that the elongation percentage falls within the particularly preferable range since molding processability is excellent as suggested by Vanderbilt et al. 
As to claim 3.  Hosomi et al. disclose the anti-fogging and anti-fouling laminate according to claim 1, wherein a Martens hardness of the anti-fogging and anti-fouling layer is 20 N/mm.sup.2 to 300 N/mm.sup.2 (see discussion of claim 2)
However since Hosomi does not explicitly disclose the Martens hardness value,  additionally reference Iwata et al. is still cited to explicitly teach the desired martens hardness value of hydrophilic laminate of a antifogging antifouling convex concave surface(see e.g. Par. 18, 19, 21, 160)
Iwata et al. (US20140205801) discloses the Martens hardness of the hydrophilic resin layer of the antifogging convex concave surface, which is not particularly limited and can be appropriately selected depending upon the purpose, is preferably 50 N/mm.sup.2 to 300 N/mm.sup.2, more preferably 50 N/mm.sup.2 to 290 N/mm.sup.2, and particularly preferably 50 N/mm.sup.2 to 280 N/mm.sup.2 (see e.g. Par. 160). If the Martens hardness is less than 50 N/mm.sup.2, micro convex portions or micro concave portions in the surface of the hydrophilic resin layer is excessively deformed in a molding process of the hydrophilic laminate, the pure water contact angle increases and antifogging performance deteriorates.  In addition, the hydrophilic resin layer is easily cracked in handling during a production or molding process of the hydrophilic laminate and in surface cleaning during ordinary use.  In contrast, if the Martens hardness exceeds 300 N/mm.sup.2, the hydrophilic resin layer is sometimes cracked and peels during a molding process.  It is advantageous that the Martens hardness falls within the particularly preferable range, since the hydrophilic laminate can be easily molded into various three-dimensional shapes without deteriorating antifogging performance and without producing defects such as flaw, crack and peel-off (see e.g. Par. 160)
Both Hosomi et al. in view of Tanaka et al. and Vanderbilt et al., and Iwata et al. are analogous in the field of molded antifogging antifouling concave convex hydrophilic laminate, it would have been obvious for a person with ordinary skills in the art modify the Martens hardness of the hydrophilic resin to be 50 N/mm.sup.2 to 300 N/mm.sup.2, more preferably 50 N/mm.sup.2 to 290 N/mm.sup.2, and particularly preferably 50 N/mm.sup.2 to 280 N/mm.sup.2 as taught by Vanderbilt et al. in order to prevent the micro convex portion from deformation and enable the laminate to be easily molded into various three-dimensional shapes without deteriorating antifogging performance and without producing defects such as flaw, crack and peel-off as suggested in Par. 160 of Iwata et a.  

Response to Arguments
Applicant's arguments filed 11/4/2020 have been fully considered but they are not persuasive. 
Applicant argues in page 5 that the prior art of record do not describe or suggest an anti-fogging and anti-fouling laminate including a hydrophobic monomer in an amount of 0.1% by mass to 5.0% by mass. Applicant has found that if the hydrophobic monomer content is more than 5% by mass, the cured product is excellent in hydrophobicity but is low in glass transition temperature. As a result, the cured product is too soft and may be reduced in abrasion resistance. Also, the anti-fogging and anti-fouling layer contains a large amount of reaction products of the hydrophobic monomer, which may lead to decreased anti-fogging property to exhalation (see, e.g., page 19, lines 12-20).
Applicant argues in contrast, Hosomi includes a mere general teaching of hydrophobic monomers but does not include a quantity of hydrophobic monomer, let alone the claimed amount. Tanaka does not cure the deficiencies of Hosomi because Tanaka also fails to describe or suggest the claimed quantity of hydrophobic monomer. Thus, neither Hosomi nor Tanaka appreciate the benefits of the claimed range of the hydrophobic monomer.
Examiner respectfully disagrees:
Newly cited reference Vanderbilt et al. is further cited to teach the low percentage of hydrophobic monomer in the resin composition.
In more details: 
Hosomi et al. disclose a same hydrophobic monomer as the instant application:
Fluorine-containing (meth)acrylate. Hosomi et al. discloses the concavo-convex structure is made of fluorine containing resin or a non-fluorine-containing (meth)acrylate comprising polydimethylsiloxane (PDMS) such as silicon in Par. 462, 496. Hosomi et al. discloses the fluorine-containing (meth)acrylate preferably has a polyfluoroalkylene chain and/or a perfluoro(polyoxyalkylene) chain and a polymerizable group, and a straight-chain perfluoroalkylene group or a perfluorooxyalkylene group in Par. 502. 
By comparison, the instant application also discloses examples of the hydrophobic monomer include fluorine-containing (meth)acrylates and silicone (meth)acrylates.  Specific examples thereof include (meth)acrylates containing a fluoroalkyl group, (meth)acrylates containing a fluoroalkyl ether group, and (meth)acrylates containing a dimethylsiloxane group in Par. 133. In the present invention, the (meth)acrylate refers to an acrylate or a methacrylate in par. 135.)
Hosomi et al. additionally disclose the solvent content should at least be an amount that disperses in the curable resin composition, and preferably ranges from exceeded zero parts by weight to 50 parts by weight with respect to 100 parts by weight of the curable composition.  In order to remove as much of the residual solvent as possible after drying, the solvent content preferably ranges from exceeded zero parts by weight to 10 parts by weight in Par. 514-515. Since the photo initiator only occupies small percentage within the resin composition as discussed in Par. 539-540. The majority of the curable resin composition are the hydrophilic monomer, hydrophobic monomer, and the solvent. Thus the total weight percent of hydrophobic monomer and hydrophilic monomer with curable resin composition can be anywhere about 50% to 90%. 
Hosomi et al. additionally disclose among the materials for constituting the concavo-convex structure 1102, a curable resin composition that is a mixture of non-fluorine-containing (meth)acrylate, fluorine-containing (meth)acrylate, and a photopolymerization initiator is preferably used as a photopolymerizable radical-polymerization-type resin.  Through use of this curable resin composition, when the composition is cured in a state in which the composition is in contact with a hydrophobic interface or the like having low surface free energy, the elemental fluorine concentration (Es) in the surface part of the concavo-convex structure 1102 can be made greater than the average elemental fluorine concentration (Eb) in the resin constituting the concavo-convex structure 1102, and the average elemental fluorine concentration (Eb) in the resin can also be adjusted to a smaller value in Par. 496. Accordingly the fluorine-containing (meth)acrylate monomer will also be adjusted to a smaller content value depending on the application of the curable resin. 
Tanaka et al. (US20080226928) discloses hydrophilic member such as optical lenses have excellent antifogging and anti-fouling property and good anti-abrasion properties and scratch resistance (see e.g. Par. 1, 11). Tanaka et al. discloses hydrophilic monomer is preferably contained in an amount in the range of from 5 to 95% by mass (see e.g. Par. 56) in order to achieve desired curing properties and hydrophilicity (see e.g. Par. 56), wherein the hydrophilic polymer preferably comprise poly(oxyalkylenes) (see e.g. Par. 37) with methacrylate monomer (see e.g. Par. 44). Tanaka et al. discloses by copolymerizing hydrophilic monomer A with other monomers such as methacrylate, various physical properties such as hydrophilicity, hydrophobicity can be improved in par. 44. Tanaka et al. discloses in order that the function as the hydrophilic layer may be sufficient and that advantages to be brought by adding the specified hydrophilic polymer (A) may be sufficiently obtained, it is preferable that the proportion is not excessively high.  
Tanaka et al. also discloses a total proportion of other monomer in the specified hydrophilic polymer (A) is preferably not more than 80% by mass (% by weight), and more preferably not more than 50% by mass in Par. 51.
Vanderbilt et al. discloses biomedical device such as lenses comprise both hydrophobic segment and hydrophilic segment in Par. 18. 
Vanderbilt et al. discloses hydrophilic monomer can be hydroxyalkyl(meth) acrylates in Par. 77. The copolymer can comprise hydrophilic monomer from about 1 to about 100 mole percent in Par. 79. Vanderbilt et al. discloses hydrophobic segment can be silicon monomer of methacrylated polydimethylsiloxanes or fluoro/fluorine containing monomer in Par. 19, such as perfluoroalkyl(meth)acrylates in Par. 22 and fluorinated alkyl methacrylates Par. 78. The hydrophobic hydrophilic copolymers desired to have hydrophobic monomeric units in amounts up to 35 mole percent, preferably 0 to 20 mole percent, most preferably 0 to 10 mole percent in Par. 78.
In conclusion, Hosomi et al., Tanaka et al. and Vanderbilt et al all discloses copolymer comprising hydrophilic monomer and hydrophobic polymer, while the mass content of the hydrophobic monomer is desired to be small or really low. 
Hosomi et al. in view of Tanaka et al. and Vanderbilt et al. are analogous in the field of copolymer comprising hydrophobic monomer and hydrophilic monomer, wherein the hydrophobic segment can be silicon monomer of methacrylated polydimethylsiloxanes or fluoro/fluorine containing monomer , such as perfluoroalkyl(meth)acrylates and fluorinated alkyl methacrylates, it would have been obvious for a person with ordinary skills in the art to further modify the hydrophobic monomer content to be as small as possible such as 0 to 10 mole percent as taught by Vanderbilt et al. in order to balance the hydrophobicity and hydrophilicity properties of the antifogging and antifouling surface while extremely low hydrophobicity is desired in the application and maximum hydrophilicity can be achieved in order to enable the antifogging antifouling surface with desired or maximum antifogging and anti-fouling property and good anti-abrasion properties and scratch resistance as suggested by Tanaka et al.
For the above reason, the applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Linhardt et al. (US20070123602), Linhardt et al. (US20060134169),
Iwata et al. (US20140205801) disclose the content of the hydrophilic monomer such as polyoxyalkyl containing methacrylate or polyoxyalkylene polymer in the active energy ray curable resin composition, which is not particularly limited and can be appropriately selected depending upon the purpose, is preferably 15 mass % to 99.9 mass %, more preferably 20 mass % to 90 mass %, and particularly preferably 25 mass % to 50 mass % (see e.g. par. 146).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783